IN THE
                         TENTH COURT OF APPEALS

                                No. 10-17-00322-CV

HENRY DESALVO, JR., VICTOR DICKSON,
JUDITH GAIL BELL, JOY MARIE TIGHE,
ESTATE OF WOODROE MCMAHON,
MARK MCMAHON AND
ESTATE OF BETTYE GRAYSON,
                                                           Appellants
v.

KENNETH CASEY, DEBRA CASEY,
ANITA JAQUET, A.D. CASEY,
BARBARA VANDERBRINK,
TENA CASEY HODGES, AND
CAROL DAVIS,
                                                           Appellees



                          From the 278th District Court
                             Madison County, Texas
                         Trial Court No. 15-13995-278-10


                                      ORDER


      In the docketing statement filed in this Court, Appellants indicated that the appeal

should be referred to mediation and that the parties could agree on a mediator. On May
30, 2018, this Court entered an order referring the appeal to mediation. On June 7, 2018,

the parties filed a joint objection to this Court’s order to attend mediation. The parties

state that mediation would not be helpful and would unnecessarily increase costs. The

parties request that this Court vacate the order to attend mediation. The motion is

granted, and the appeal will proceed without mediation.




                                             PER CURIAM

Before Chief Justice Gray,
    Justice Davis, and
    Justice Scoggins
Order issued and filed June 20, 2018
Do not publish




Desalvo et al. v. Casey et al.                                                      Page 2